[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULINGS UPON MOTIONS TO REARGUE OF BOTH PARTIES
This court was in receipt of two motions to reargue as long ago as August, 2001, the same month as they were filed in Bridgeport. (The court was sitting in Milford at the time.)
Shortly thereafter, the court orally requested its assigned clerk to issue a computer notice ("JDNO") ruling upon each. For reasons unknown, the rulings never issued and the court was not made aware of this until January 16, 2002 by letter from Plaintiff's counsel, Edward V. O'Hanlan, Esq.
As a result, the following rulings are issued in this format:
    1. Defendant Morningside Partnership's "Motion to Reargue," dated and filed August 9, 2001, is denied.
    2. Plaintiff Sotavento Corporation's "Motion to Reargue and for Reconsideration," dated and filed August 9, 2001, is denied in all respects but one.
The court does grant the portion of plaintiff's motion seeking reconsideration of the court's final sentence of its July 19, 2001 memorandum of decision, which states: "Each party is responsible for its own attorney's fees."
As to this topic, it should first be noted that reargument is not yet granted; the need for argument will be assessed after review of the submissions ordered below.
Plaintiff should submit the evidence of its entitlement to attorney's CT Page 1507 fees and its evidence as to the amount of said fees.
This material should be filed (with copies to the undersigned in Derby) by close of business, February 28, 2002.
Defendant's response should be submitted thereafter, on or before March 22, 2002.
Nadeau, J.